DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreev et al. US 2014/0105246 A1 (“Andreev”) in view of Bhardwaj et al. US 8,365,113 B1 (“Bhardwaj”).
As to claim 13, Andreev discloses an integrated circuit comprising: 
a plurality of individual die configured to be stacked (Andreev Paragraph 44); and 
a plurality of repeatable blocks (Andreev Paragraphs 22 – e.g., “standard cell library”), 
wherein the plurality of repeatable blocks are timing closed at the block level or die level (Andreev Paragraph 21 – e.g., using standard cell libraries and timing closure, in combination with Bhardwaj – see below) and are configured to have a defined function across multiple die (Andreev Paragraphs 22 – e.g., standard cell library associated with a particular manufacturer, and would therefore be shared among the multiple dies described in Andreev Paragraph 44).  Andreev discloses many of the elements of claim 13, including the design of multiple stacked dies with a standard cell 
As to claim 14, Andreev and Bhardwaj disclose the integrated circuit of claim 13.  Andreev and Bhardwaj further disclose wherein the plurality of repeatable blocks are smaller functional subunits of an individual die (Andreev Paragraphs 22 – e.g., a “standard cell” is a smaller functional subunits of an individual die).
As to claim 15, Andreev and Bhardwaj disclose the integrated circuit of claim 13.  Andreev and Bhardwaj further disclose wherein the plurality of repeatable blocks are instantiated across each of the multiple die configured to be stacked prior to the die being stacked (Andreev Paragraph 44 – e.g., dice built and then combined into a IC package).
As to claim 16, Andreev and Bhardwaj disclose the integrated circuit of claim 15.  Andreev and Bhardwaj further disclose wherein the plurality of repeatable blocks spanning more than one die are instantiated as an Library Exchange Format/Design Exchange Format (LEF/DEF) (Andreev Paragraph 22 or Bhardwaj Column 3 Line 65-Column 4 Line 11 – use of libraries).
Claim 26 recites elements similar to claim 13, and is rejected for the same reasons.
As to claim 27, Andreev and Bhardwaj disclose the integrated circuit of claim 26.  Andreev and Bhardwaj further disclose wherein the repeatable block is instantiated across a plurality of individual die, and wherein the plurality of individual die are configured to be stacked in a multi-die configuration (Andreev Paragraph 44 – e.g., dice built and then combined into a IC package).
As to claim 28, Andreev and Bhardwaj disclose the integrated circuit of claim 26.  Andreev and Bhardwaj further disclose wherein the repeatable block is designed using either multiple process design kits or a single process design kit (Andreev Paragraph 22 – e.g., selecting a cell library from “a particular manufacturer” necessarily means selecting from multiple manufacturers, each with their own library or process design kit).
As to claim 29, Andreev and Bhardwaj disclose the integrated circuit of claim 26.  Andreev and Bhardwaj further disclose wherein the repeatable block is instantiated as a Library Exchange Format/Design Exchange Format (LEF/DEF) (Andreev Paragraph 22 or Bhardwaj Column 3 Line 65-Column 4 Line 11 – use of libraries).
Allowable Subject Matter
Claims 21-25 allowed.
Claims 17-20, 30, and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest an integrated circuit, method, or repeatable block having the combination of elements/steps in the claims including, among other elements, the cell arrangement over multiple dies, biasing, or joint timing closure described in the claims, in combination with the die and repeatable block design process of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851